DETAILED ACTION 
Response to Arguments
Applicant’s arguments with respect to claims 17-20 and 29-31, 47-48 and 58-68 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a gas inlet supplying a CL containing gas and a gas inlet supplying a buffer gas both between vanes and a collector mirror (claim 17) and the gas inlet supplying a Cl containing gas and carrier gas between vanes and a collector mirror and a gas inlet supplying a buffer gas between vanes and a droplet generator (claims 58 and 65) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20, 29, 31, 47-48, 58-60, 62, 65 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claim 17, lacks written description for requiring “supplying a Cl containing gas into the chamber from a gas inlet located between vanes and a collector mirror…and …a buffer gas inlet for supplying…the buffer gas inlet passing through the chamber between the vanes and the collector mirror”.
Specifically, figure 4 is described in paragraph [0042] as “a schematic view of a chamber of an EUV radiation source according to another embodiment of the present disclosure. As shown in FIG. 4, one or more inductively coupled plasma circuits are provided on or around the vessel boundary at the vane 150 to create plasma PL. In this configuration, since the plasma PL is generated at a location far from the collector mirror 110, it is possible to prevent damage to the collector mirror by the plasma PL. In some embodiments, a Cl containing gas is introduced from a gas inlet 21. The source gas is introduced from a location between the vane 150 and the collector mirror 110 and exhausted from a location (gas outlet 22) between the vane 150 and the lower cone 155 and/or a location near the EUV outlet port 160. ” ([0042] of the published application)
Figure 4, supports “supplying a Cl containing gas into the chamber from a gas inlet located between vanes and a collector mirror”.
Figure 1 and paragraph [0031] describe “a buffer gas is supplied from a first buffer gas supply 130 through the aperture in collector mirror 110 by which the pulse laser is delivered to the tin droplets. In some embodiments, the buffer gas is H.sub.2, He, Ar, N or another inert gas. In certain embodiments, H.sub.2 is used as H radicals generated by ionization of the buffer gas can be used for cleaning purposes. The buffer gas can also be provided through one or more second buffer gas supplies 135 toward the collector mirror 110 and/or around the edges of the collector mirror 110. “
Figure 1 supports “a buffer gas inlet for supplying…the buffer gas inlet passing through the chamber between the vanes and the collector mirror”.
However, there is no embodiment that supports two gas inlets between the vanes and the collector mirror, one for introduction of the Cl containing gas and a second one for introduction of a buffer gas.  Figure 1 does not show an inlet for the Cl containing gas between the vanes and the collector mirror and figure 4 does not show an inlet for the buffer gas between the vanes and the collector mirror.  Moreover, the text associated with figure 4 makes clear that it is directed towards “another embodiment”, thus it is clear that figure 4 is not the same embodiment as figure 1.
Claims 58 and 65 lack written description for reciting “supplying a Cl containing gas and a carrier gas into the chamber from a first gas inlet located between vanes and a collector mirror…and…a buffer gas inlet…the buffer gas inlet passing through the chamber between the vanes and the droplet generator”
As discussed above, the gas inlet for supplying Cl containing gas is described in paragraph [0042].  While paragraph [0038] suggests one or more carrier gases may also be supplied.  There is no embodiment where a carrier gas and a Cl containing gas are taught to be supplied by “a gas inlet” as required by claims 58 and 65.
Moreover, there is no described embodiment where there is a gas inlet for supplying both a carrier gas and a Cl containing gas and an inlet for supplying a buffer gas.  Figure 1 does not show an inlet for supplying the Cl containing gas and figure 4 does not show an inlet for supplying a buffer gas.  Moreover, the text associated with figure 4 makes clear that it is directed towards “another embodiment”, thus it is clear that figure 4 is not the same embodiment as figure 1. There is no embodiment teaching supplying Cl containing gas and a carrier gas from the same gas inlet and a buffer gas supplied to another inlet in the orientation claimed.  
All dependent claims lack written description by virtue of their dependencies on the independent claims.

Additional relevant art of interest to the applicant:
US 10,295916—figures 3-4 relevant to claim 17
US pgPub 2009/0001288 paragraph [0053] and figure 6 (relevant to claims 58 and 65)
US pgPub 2007/0069162 paragraph [0056] (relevant to claims 62 and 68)
KR20170066218 teaches the halogen-containing compounds that may be used include dichlorosilane" KR20170003345-- "the reactive gas may be a chlorine-containing gas such as dichlorosilane (DCS, SiH .sub.2 Cl .sub.2 ). When the DCS gas is introduced into the recesses 114, the chloride of the DCS gas reacts with the metal impurities located in the inner surfaces 114i to form a metal-chloride gas, which is subsequently evaporated" wherein Zink teaches the reactive gas should be reactive with tin, thus suitable for the intended use (relevant to claim 29).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881